Name: Council Regulation (EEC) No 1973/87 of 2 July 1987 fixing the guide prices for wine for the 1987/88 wine year
 Type: Regulation
 Subject Matter: beverages and sugar
 Date Published: nan

 3 . 7 . 87 Official Journal of the European Communities No L 184 / 29 COUNCIL REGULATION (EEC ) No 1973 / 87 of 2 July 1987 fixing the guide prices for wine for the 1987 / 88 wine year Whereas the level of prices in Spain differs from that of the common prices ; whereas , pursuant to Article 70 of the Act of Accession , the Spanish prices should be aligned on the common prices at the beginning of each marketing year ; Whereas the rules laid down for this alignment give the Spanish prices set out below ; Whereas the guide prices must be fixed for each type of table wine representative of Community production as defined in Annex III of Regulation (EEC) No 822 / 87 , HAS ADOPTED THIS REGULATION: Article 1 For the 1987 / 88 wine year , the guide prices for table wines shall be : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof , Having regard to Council Regulation (EEC) No 822 / 87 of 1 6 March 1 987 on the common organization of the market in wine (*), as last amended by Regulation (EEC ) No 1972 / 87 ( 2 ) and in particular Article 2 thereof, and in pariticular Article 2 thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when the guide prices for the various types of table wine are fixed , account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade ; whereas the main objectives of the common agricultural policy are to ensure a fair standard of living for the agricultural community , to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas , in order to attain these objectives , it is essential not to increase the present gap between production and demand ; whereas , accordingly , the guide prices for the 1987 / 88 wine year should be reduced by 2 % ; Type of wine Guide price in the Community of Ten Guide price in Spain R I 3,35 ECU / % vol / hi 2,28 ECU /% vol / hi R II 3,35 ECU / % vol / hi 2,28 ECU / % vol / hi R III 52,23 ECU / hl 35,55 ECU /hl A I 3,11 ECU / % vol / hi 2,11 ECU / % vol / hi A II 69,60 ECU / hl 47,32 ECU / hl A III 79,49 ECU / hl 54,05 ECU /hl Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 September 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN 0 ) OJ No L 84 , 27 . 3 . 1979 , p. 1 . ( 2 ) See page 26 of this Official Journal . ( 3 ) OJ No C 89 , 3 . 4 . 1987 , p. 65 . ( 4 ) OJ No C 156 , 15 . 6 . 1987 . ( 5 ) OJ No C 150 , 9 . 6 . 1987 , p. 8 .